In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00074-CR



           JERRY LEE EDWARDS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 202nd District Court
                  Bowie County, Texas
             Trial Court No. 11-F-0068-202




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
           A Bowie County jury convicted Jerry Lee Edwards of driving while intoxicated (DWI),

third or more, a third-degree felony. 1 In accordance with the jury’s assessment, the trial court

sentenced Edwards to nine years’ imprisonment. Edwards appeals.

           Edwards’ attorney on appeal has filed a brief which states that he has reviewed the record

and has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history and summarizes the evidence elicited during the course of the proceeding. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced on appeal. Anders v. California,

386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

           By letter dated September 26, 2018, counsel mailed to Edwards a copy of the brief and the

motion to withdraw. Counsel also provided a copy of the appellate record to Edwards on October

9, 2018, and Edwards was informed of his right to review the record and file a pro se response.

After granting Edwards an extension of time to file his brief, by letter dated November 27, 2018,

this Court informed Edwards that any pro se response was due on or before December 27, 2018.




1
    See TEX. PENAL CODE ANN. § 49.09(b) (West Supp. 2018).


                                                       2
On January 7, 2019, this Court further informed Edwards that the case would be set for submission

on the briefs on January 28, 2019. We did not receive a pro se response from Edwards.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 2




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            January 28, 2019
Date Decided:              January 30, 2019

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.



                                                           3